DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is dependent from a cancelled claim and therefore the scope cannot be determined. For the purpose of examination it is interpreted claim 4 depends from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as obvious over Dobrinsky (US 2016/0114067) in view of Ashworth (US 2013/0000360) as evidenced by bearingworks.com (NPL retrieved 2021).
	Regarding claim 1, Dobrinsky (US 2016/0114067) teaches a multi-layer wearable glove device comprising an outer surface layer and inner layers (Fig. 1, outer layers 20 and 22 and inner layers 16 and 18), said device further comprising a plurality of light emitting diodes embedded therein and extending from said outer surface layer (Paragraph [0025] incorporates 14/853,014 by reference to expand upon the light guiding layer 22, which turning to now issued US 9,703,055, shows embodiments where the emitting diodes 20A are embedded within the outer propagating layer 26 as shown in fig 7A-B, Column 1 lines 21-55 disclosing the light is UV light) to provide external and surface exposure to UV-C radiation between 240 and 300 nm wavelengths (Fig. 1-2 glove 100; Abstract, Paragraph [0004] states 250-280 nm wavelength is the highest effectiveness), said glove outer surface layer further comprising a material that is water-proof, substantially nonporous, (Paragraph [0025] sets forth PTFE as a material of the guide layer 22 which according to the top of Page 14 of the instant application possesses the aforementioned properties) wherein said plurality of light emitting diodes embedded within and extending from said outer surface layer exhibit 180 degrees of UV-C radiation emanations and are properly spaced to provide complete glove outer surface exposure and decontamination over the entirety of said wearable glove device (Paragraph [0028] sets forth that there are a plurality of LEDs for diffusive emission into the surface layer of the glove and thus throughout the surface of the glove, at a 180 degree angle relative to the normal vector of the outer layer); and wherein said external surface material exhibits a tensile strength of at least 5,000 psi (The first paragraph of page 14 of the instant applications sets forth PTFE as having an adequate tensile strength of at least 5,000 psi). Dobrinsky appears to be silent with regards to a moisture wicking.
Ashworth (US 2013/0000360) teaches that moisture trapped in gloves is uncomfortable and undesirable (Paragraph [0005]) and solves this problem with a glove that controls perspiration with a liner that wicks away moisture (Paragraph [0023]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Dobrinsky such that there is an inner layer that wicks moisture to arrive at the claimed invention. One would have been motivated to do so to improve the comfort of the user.
	Assuming arguendo directed towards the wavelength emitted by the emitters of Dobrinsky: Dobrinsky teaches 250-280 nm wavelength light has the highest germicidal effectiveness (Paragraph [0004]) and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device such that the UV emitters 15 emit light in the wavelength of 250-280 nm. One would have been motivated to do so in order to better sterilize a target surface.
	Assuming arguendo directed towards the tensile strength of the PTFE taught by Dobrinsky: PTFE has a tensile strength between 1450-6240 psi as evidenced by bearingworks.com (NPL). This numerical range overlaps with the claimed numerical range of at least 5000 psi. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a PTFE polymer with a high tensile strength, for example at least 5000 psi, to arrive at the claimed invention. One would have been motivated to do so to construct a strong and durable product. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Assuming arguendo directed towards the entire surface layer being exposed to UV-C: Dobrinsky incorporates by reference the light guiding substrate structures set forth in issued patent 9,703,055 into the disclosure and discloses any one of them, for example that disclosed in fig. 7a, could be used as the light guiding substrate 22 in the embodiments of figs. 1-2 of the cited 2016/0114067 reference. Specifically in fig. 7a there is disclosed a light guiding layer with a light source attached thereto in a top surface layer extending from said top surface layer. Paragraph [0027] of the cited 2016 reference sets forth that the glove 100 is formed using the flexible substrate structure 10 from fig 1, which may include the features of the light guiding structures from US 9,703,055 which Column 1 lines 21-55 discloses the light is UV light. It therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Dobrinsky such that the light guiding layer is constructed according to figs. 7A-B such that the light sources extend from the outer surface layer and comprise UV light as taught by the 9,703,055 reference such that complete outer glove surface layer exposure and decontamination are achieved. One would have been motivated to do so to emit radiation in a large array of directions to better sterilize surfaces proximate the glove as desired by Dobrinsky to arrive at an improved device.
	Regarding claim 2, Dobrinsky further teaches said glove comprises at least one control component selected from the group of at least one flexible circuit, at least one MCU (Fig. 6 shows the computer processing system, Sensing unit 14 in fig. 1), wherein said at least one control component is programmable for control of duration of UV-C emissions duration, control of UV-C light source power levels, and control of activation of UV-C light sources in relation to pressure application on a surface by a user or close proximity location to an external surface (Paragraph [0044]).
	Regarding claim 9, Dobrinsky further teaches the outer surface material is isopropyl alcohol-resistant (The first paragraph of page 14 of the instant applications sets forth PTFE as being IPA resistant).
Regarding claim 10, Dobrinsky further teaches said glove comprises an inner layer heat shielding material for comfort and/or protection of the wearer (Fig. 1 UV protective layer 16).

Claim 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky (US 2016/0114067) in view of Ashworth (US 2013/0000360) as evidenced by bearingworks.com (NPL) as applied to claims 1-2 and 9-10 above and further in view of Kennedy (US 10,994,040).
Regarding claim 4, Dobrinsky teaches all the limitations of claim 3 but appears to be silent with regards to a pressure sensor component.
Kennedy (US 10,994,040) teaches a UV sterilizing surface treatment device wherein there is a pressure sensor under an external material (Fig. 9B sensors 34 and control unit 36; Column 12 lines 33-45). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dobrinsky such that there is a pressure sensor component underneath said external material and above said inner layer material to arrive at the claimed invention. One would have been motivated to do so in order to detect if the glove is contacting a surface to be treated in order to respond accordingly to allow the operator more control over the operation of the device. The combination of familiar prior art elements according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding claim 8, Dobrinsky teaches a wearable virulence eradication system for external surface treatments and self-decontamination treatments thereof, said system comprising a multi-layer wearable implement (Figs. 1-2 flexible substrate 10 and glove 100) comprising: i) a water-proof, substantially nonporous, smooth material outer layer having a plurality of UV-C light emitting components extending therefrom said outer layer (Fig. 1 layers 20 and 22 see rejection of claim 1 above, see US 9,703,055 incorporated by reference as further elaborated in the rejection of claim 1 above), wherein said material outer layer reflects low wavelength emissions from said UV-C light emitting components (as evidenced by Porex.com (NPL), PTFE reflects UV light, see abstract), iii) a flexible circuit layer (electronics support layer 18), and iv) an inner fabric layer (UV protective layer 16); wherein said system provides UV-C light emitting component activation and transfer of electrical impulses through said flexible circuit, and wherein said UV-C light emitting components provide exposure to any contacted external surface as well as the entirety of outer surface layer of said wearable implement (See the operation method in Fig. 5, see the rejection of claim 1 above). Dobrinsky appears to be silent with regards to a pressure sensor component and moisture wicking.
Ashworth (US 2013/0000360) teaches that moisture trapped in gloves is uncomfortable and undesirable (Paragraph [0005]) and solves this problem with a glove that controls perspiration with a liner that wicks away moisture (Paragraph [0023]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Dobrinsky such that there is an inner layer that wicks moisture to arrive at the claimed invention. One would have been motivated to do so to improve the comfort of the user.
Kennedy (US 10,994,040) teaches a UV sterilizing surface treatment device wherein there is a pressure sensor under an external material (Fig. 9B sensors 34 and control unit 36; Column 12 lines 33-45). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dobrinsky such that there is a pressure sensor component in the source layer 20 and such that the light can be activated upon contact as taught by Kennedy to arrive at the claimed invention. One would have been motivated to do so in order to detect if the glove is contacting a surface to be treated in order to respond accordingly to allow the operator more control over the operation of the device. The combination of familiar prior art elements according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.
Applicant’s remarks on pages 6-7 directed towards claim 1 arguing that Dobrinsky does not teach UV sources arranged to provide emissions in any direction other than outwardly are not persuasive. The outer surface layer 22 optical waveguiding layer with incorporated features from US 9,703,055 (a previously cited reference Applicant has failed to address) is well capable of and intended to propagate light in a horizontal direction relative to the surface of the glove. Applicant has alleged that the waveguiding structure with lights embedded therein is incapable of providing light in any direction other than outward, but fails to provide any rationale or evidence to support this. Waveguides reflect light in order to propagate it according to total internal reflection of the radiation, by definition. The waveguide is therefore going to function to distribute light outwardly from the source within the waveguide and thus read on the claimed limitation of “exhibit 180 degrees of UV-C radiation emanations” and “provide complete outer surface layer exposure”. Applicant fails to address the function of the waveguide at all, especially in view of the incorporated features from US 9,703,055.
Applicant’s arguments directed towards the moisture wicking fabric are not persuasive as the cited Ashworth remedies any alleged deficiencies of Dobrinsky.
Applicant alleges Dobrinsky discloses the gloves must exhibit similar properties to medical gloves, which are also alleged to not have an issue with moisture wicking, but fails to provide any reasoning or evidence supporting this and thus the argument is moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1799